Title: To James Madison from Albert Gallatin, 25 April 1806 (Abstract)
From: Gallatin, Albert
To: Madison, James


                    § From Albert Gallatin. 25 April 1806, Treasury Department. “The Secretary of the Treasury, presents his respectful compliments to the Secretary of State, and transmits for his consideration thereon, a letter from Ambrose Nelson of Philadelphia, dated the 23 instant, accompanied with a sett of bills for two hundred dollars, and other documents in relation to his claim on the French Government, for transporting Troops from Jeremie to St. Jago de Cuba.
                    “Mr. Nelson has been informed, that he must address himself to the Department of State, on the subject of his said claim.”
                